PER CURIAM.
This appeal and cross-appeal were heard upon the transcript of the record, briefs and arguments of counsel and upon consideration thereof the Court is of the opinion that there is no reversible error upon the record.
It is therefore ordered, adjudged and decreed that the judgment appealed from be and the same is in all things affirmed upon the grounds and for the reasons set forth in the memorandum Opinion of the District Judge filed January 4, 1951, 102 F.Supp. 732 and the findings of fact and conclusions of law filed January 16, 1951.